Baker, J.
— Appellants brought this suit to compel the release of a building and loan mortgage. A demurrer was sustained to the complaint, and that ruling is assigned as error. The premium was a fixed rate. It is claimed that the contract is usurious. If it is usurious, the complaint shows sufficient payments to discharge the implied obligation to repay the money received of the association with six per cent, simple interest. If the contract is not usurious, it has not been satisfied. On similar facts, the questions here involved were decided adversely to appellants in International, etc., Ass’n v. Wall, 153 Ind. 554; and on the authority of that case the judgment is affirmed.